Case 2:13-cr-00005-WS-MU Document 46 Filed 01/04/21 Page 1 of 1           PageID #: 211




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION


 WILLIE JAMES LOWE, JR.,                :

       Petitioner,                      :
                                        CIVIL ACTION NO. 20-0319-WS-MU
                                        :
 vs.                                    CRIMINAL NO. 13-0005-WS-MU
                                        :
 UNITED STATES OF AMERICA,
                                        :
       Respondent.


                                        ORDER

       After due and proper consideration of the issues raised, and there having been no

 objections filed, the recommendation of the Magistrate Judge made under 28 U.S.C. §

 636(b)(l)(B) and dated November 24, 2020 is ADOPTED as the opinion of this Court.

       DONE this 4th day of January, 2021.

                                   s/William H. Steele
                                  UNITED STATES DISTRICT JUDGE
